Quinn, Judge
(concurring in the result):
I do not believe that the rule against disclosure by a juror of what went on in the jury room is as rigid as the principal opinion indicates. See 24 CJS Criminal Law § 1447 (1961). My evaluation of the material presented by the accused convinces me that he has not impeached the validity of the findings of guilty.
Sergeant Dortin’s affidavit does not indicate that the lighter sentences to confinement of 6 months, 1 year, 3 years, and 5 years, that were admittedly properly proposed, were not properly voted down before the 7-year period was proposed. More importantly, the fair inference from the careful phraseology of the affidavit is that all the properly proposed lesser sentences were, in fact, voted on in turn, and each did not muster the required percentage. The next proper proposal after the 5-year proposal called for 10 years confinement. The affidavit suggests that someone who had voted for one of the lesser periods of confinement that had been rejected then proposed the 7-year period to bridge the large gap between the voted-down 5-year proposal and the 10-year proposal. The member who presented that proposal erred as to its form, but as far as appears from *82Dortin’s affidavit, the vote on the proposal was entirely proper. Thus, nothing in the affidavit imports any error in the vote that led' to the sentence actually imposed upon the accused. Equally apparent is the absence of prejudice to the accused; all the lesser periods of confinement properly proposed had been properly disposed of, and the new proposal provided for less confinement than. the next proposal that would have come up for consideration. For these reasons, I would affirm the decision of the Court of Military Review.
Senior Judge Ferguson did not participate in this case.